                Case 5:21-po-00221-MLC Document 1 Filed 05/07/21 Page 1 of 1




The redacted version of the following U.S. District Court violation notice is not available:

Location Code       Violation Number Officer                                                   Date of Offense
WYNP       E1057369   ZEID                                                                     05/03/2021
THE CHARGE ON THE VIOLATION NOTICE
Offense Charged     Offense Description
WSS31-5-203(b) SPEEDING 93/55
Defendant Name
HESS, NIKKI S
Initial Court Appearance
MANDATORY - You must appear in court
Court Address                                                                                       Date/Time
US DISTRICT COURT                                                                                   06/23/2021
YELLOWSTONE JUSTICE CENTER                                                                          09:00 AM
105 ALBRIGHT AVE, ATTN KAREN
YELLOWSTONE N P, WY 82190
